Citation Nr: 1756186	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  15-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to May 1963, from October 1966 to October 1967 and from October 1967 to October 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not onset in service or within one year of service discharge and is not etiologically related to service.

2. The Veteran's tinnitus onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for an organic disease of the nervous system may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

In March 2015 the Veteran underwent a VA examination in which testing showed the Veteran has a bilateral hearing loss disability for VA purposes.

The Veteran contends that the cause of his hearing loss is noise exposure in service.  At his November 2015 Board hearing the Veteran testified that beginning in 1960 he served three years, most of the time as an aircraft mechanic.  He went to flight school in 1968 and flew mostly helicopters until 1973.  He reported exposure to gun noise as well as noise from high-pitched turbine engines.

The Veteran's service medical records include informal assessments of hearing using whispered and spoken voice in 1959 and 1960 as 15/15 bilaterally.  Audiological examination in 1962, 1963, 1967, 1971, and 1973 all showed pure tone thresholds of no more than 20 decibels between 500 and 4000 Hertz.

The Veteran's October 1973 separation examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5


The audiologist who performed the Veteran's March 2015 VA examination noted the Veteran's reported history of military noise from artillery, weapons, explosives, aircraft, and radar/radio.  However, the examiner noted that the Veteran's service treatment records document normal hearing thresholds throughout active military service with no permanent positive shift in hearing, suggesting the Veteran did not sustain noise injury in service.  The examiner cited a 2006 Institute of Medicine report that states that there is no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Based on the forgoing, the VA examiner concluded there is no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of his service, to include military noise exposure.

The Board acknowledges the Veteran's testimony as to his noise exposure in service, as did the 2015 VA examiner.  However, the most probative medical evidence is that the Veteran's in-service noise exposure is not the cause of his current bilateral hearing loss.  The Board acknowledges the Veteran's personal opinion as to a relationship, but finds that as a lay person the Veteran does not have the education, training, or experience, to offer an opinion as to the etiology of his current hearing loss, which involves internal and unseen system processes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

There is no medical evidence of record suggesting an onset of hearing loss to a compensable degree within one year of the Veteran's separation from service or continuity of symptoms since service.  The separation examination noted hearing within normal limits and the Veteran denied any history of hearing loss on the October 1973 report of medical history.  The Veteran himself testified at his November 2015 Board hearing that he could not pinpoint the onset of his hearing loss as it seemed to come on gradually.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for hearing loss.

The Board does find that the Veteran is entitled to service connection for tinnitus.

The 2015 VA examiner opined that the Veteran's tinnitus is at least as likely as not associated with the Veteran's hearing loss as tinnitus is known to be a symptom associated with hearing loss.

However, the Veteran testified at his November 2015 Board hearing that he first noticed he had tinnitus when he returned from Vietnam in 1969 and it had been continuous ever since.  The Board finds the Veteran is competent and credible to report the onset of tinnitus.

Therefore, the Board finds service connection is warranted for tinnitus.

Finally, the Board notes that the VA has met its duties to notify and assist the claimant in substantiating his claim for VA benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  A letter complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was sent in October 2014.  The Veteran has not identified any relevant medical treatment records that have not been obtained.  The Veteran was afforded an adequate VA audiological examination in March 2015, performed by an audiologist.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001);



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


